Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 January 2022 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 - 5, 11 - 13, 15, 16, 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kypke et al. (US 4,662,788) in view of Johns et al. (US 2015/0240440).
Regarding claim 1, Kypke discloses an apparatus, comprising: a first jacket connector block, comprising: a first frame (unlabeled horizontal members and unlabeled inclined members of deck A to which legs 10, 11 are connected; Fig. 1); a plurality of first conductors tubes (legs 10, 11) connected to the first frame; a second plurality of releasable connectors (mating cones 22) coupled to second ends of the first conductor tubes (10, 11); and alignment guides (stabbing pin 14; body 15; convex, conical end cap 16; flange 17) releasably engaged in each of the plurality of first conductor tubes proximate the second ends of the plurality of first conductor tubes, wherein the alignment guides are configured to be removed through the first ends of the plurality of first conductor tubes (dismantled mating device/alignment guide is removed from inside the first conductor tubes; col. 5, lines 63 - 66), wherein each of the alignment guides comprises a body portion (15) positioned at least partially in each of the plurality of first conductor tubes, wherein a lip (17) is defined in the body portion, and each of the plurality of first conductor tubes comprises a shoulder (stop collar 18) positioned along an interior surface of each of the plurality of first conductor tubes, wherein the lip engages the shoulder (Figs. 1 and 3 - 5; col. 3, line 39 - col. 5, line 66).  Kypke fails to disclose a first plurality of releasable connectors coupled to the first ends of the first conductor tubes.  Johns teaches a first plurality of releasable connectors (pin component 316) (Figs. 3C and 3D; paragraphs 0069 and 0070).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Kypke to include a first plurality of releasable connectors as 
Regarding claim 3, Kypke further discloses a tubular insert (ram 23) mounted to an interior surface of each of the alignment guides (14, 15, 16, 17) (Figs. 3 and 5; col. 4, lines 1 - 4).
Regarding claim 4, Kypke further discloses operation of each alignment guide may occur separately (col. 5, lines 6 - 8) and the alignment guides (14) extend from the second ends of the plurality of first conductor tubes when a ram (23) is actuated to ensure a secure connection between the conical cap (16) of the alignment guide and the capture cone (33) (col. 5, lines 3 - 18).  Kypke fails to disclose a first one of the alignment guides extends a first distance from the second end of a first one of the plurality of first conductor tubes, a second one of the alignment guides extends a second distance from the second end of a second one of the plurality of first conductor tubes, and the first distance is greater than the second distance.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the alignment guides as disclosed by Kypke such that a first one of the ram-actuated alignment guides extends a first distance from the second end of a first one of the plurality of first conductor tubes (10, 11), a second one of the alignment guides extends a second distance from the second end of a second one of the plurality of first conductor tubes (10, 11), and the first distance is greater than the second distance to ensure a secure connection between each conical cap and its associated capture cone when there is a slight misalignment of the legs (i.e. a leg 10 and a leg 12 to which the leg 10 is to be connected; Fig. 1) of the leg mating system.
Regarding claims 5 and 16, Kypke further discloses each of the plurality of alignment guides (14, 15, 16, 17) comprises a tapered end portion (convex, conical end cap 16) at least partially extending from the second end of the plurality of first conductor tubes (10, 11) (Fig. 5; col. 5, lines 3 - 12).  
Regarding claims 11, 12, and 19, Kypke fails to disclose a second jacket connector block coupled to the first jacket connector block, the second jacket connector block comprising: a second frame: a 
Regarding claim 13, Kypke discloses a method, comprising: mounting a first jacket connector block to an apparatus, wherein the first jacket connector block comprises a first frame (unlabeled horizontal members and unlabeled inclined members of deck A to which legs 10, 11 are connected; Fig. 1); a plurality of first conductor tubes (10, 11) connected to the first frame, , a second plurality of releasable connectors (22) coupled to second ends of the plurality of first conductor tubes and engaging the apparatus, wherein each of the plurality of first conductor tubes comprises a shoulder (18) positioned along an interior surface; placing alignment guides (14, 15, 16, 17) in each of the plurality of 

Regarding claim 20. Kypke further discloses a tubular insert (23) mounted to an interior surface of the alignment guides (14, 15, 16, 17); and engaging a spear removal tool (extendable portion of ram 23, not shown) in the tubular insert (23) and removing (dismantling) at least one of the alignment guides from the plurality of first conductor tubes (10, 11) using the spear removal tool (retraction of the extendable portion of ram 23 lifts the extendable portion of ram 23 towards the first end of the conductor tube) (Figs. 3 and 5; col. 4, lines 1 - 6; col. 5, lines 64 - 66).
Regarding claim 22, Kypke fails to disclose the first and second plurality of conductor tubes combine to define continuous conductor tubes.  Johns teaches the first (substantially vertical beams of body 312) and second (vertical beams of body 334) plurality of conductor tubes combine to define continuous conductor tubes (Figs. 3C and 3D).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Kypke to include the first and second plurality of conductor tubes as taught by Johns to .  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kypke et al. in view of Johns et al. as applied to claim 1 above, and further in view of Riles (US 4,669,918).  Kypke in view of Johns discloses all of the claim limitations except a locking member engaging the lip and the shoulder.  Riles teaches a locking member (lock 94) engaging a lip (ear 96 on upper edge of extension 92) and a shoulder (ring 104) (Figs. 12 -14; col. 9, line 61 - col. 10, line 33) to form a secure, but releasable connection between the lip and the shoulder.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the locking member as taught by Riles to form a secure, but releasable connection between the lip and the shoulder.
Allowable Subject Matter
Claims 8 - 10, 17, 18, 21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3 - 5, 7, 11 - 13, 15, 16, 19, 20, and 22 have been considered but are moot in view of new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
1/21/2022